ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_09_FR.txt.                                                                          549




  OPINION INDIVIDUELLE DE M. LE JUGE AD HOC VUKAS

[Traduction]

   Capacité du défendeur — Application de la convention sur le génocide —
Compétence ratione temporis de la Cour — Existence de la Serbie en
tant qu’Etat — Nature des actes de génocide — Ressortissants croates
disparus.

  Même si je souscris pleinement aux conclusions énoncées par la Cour
dans le dispositif de l’arrêt (par. 146), je voudrais préciser le raisonne-
ment qui m’a moi-même conduit à ces conclusions.


 1. CAPACITÉ DE LA RÉPUBLIQUE DE SERBIE DE PARTICIPER À L’INSTANCE
      INTRODUITE PAR LA REQUÊTE DE LA RÉPUBLIQUE DE CROATIE


   1. En ce qui concerne l’exception préliminaire de la République de Ser-
bie portant sur sa capacité de participer à l’instance introduite par la
requête de la République de Croatie, je ne m’engagerai pas dans l’examen
des différents arguments avancés par le demandeur ou le défendeur. Je ne
tiendrai pas non plus compte des diverses opinions que la République de
Croatie et la République fédérale de Yougoslavie (RFY), pour des motifs
politiques, exprimèrent au cours des dix années qui suivirent la dissolu-
tion de la République fédérative socialiste de Yougoslavie (RFSY) au
sujet de leur personnalité juridique et de leur qualité de Membres de
l’Organisation des Nations Unies. Enfin, je m’efforcerai de ne pas revenir
sur les diverses réflexions auxquelles s’est livrée la Cour internationale de
Justice (CIJ) dans certaines des précédentes affaires qu’elle a jugées.
   2. Pour conclure que le défendeur avait la capacité de participer à la
procédure (sur la base du paragraphe 1 de l’article 35 du Statut de la
Cour et du paragraphe 1 de l’article 93 de la Charte des Nations Unies),
je me fonde sur la date à laquelle la République de Croatie a soumis sa
requête (le 2 juillet 1999), sur des documents officiels des Nations Unies,
ainsi que sur les opinions des organes compétents de l’organisation
mondiale.
a) La résolution 777 du Conseil de sécurité du 19 septembre 1992 et la
    résolution 47/1 de l’Assemblée générale du 22 septembre 1992 eurent
    pour conséquence pratique que la République fédérale de Yougosla-
    vie (Serbie et Monténégro) ne fut pas autorisée à prendre part aux
    travaux de l’Assemblée générale. Cet Etat n’ayant pas été exclu des
    activités auxquelles participent tous les Membres de l’Organisation
    au sein de ses autres organes, la Cour a parlé de « la situation sui
    generis dans laquelle se trouvait la RFY vis-à-vis de l’Organisation

                                                                         141

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. VUKAS)                550

    des Nations Unies pendant la période 1992-2000, [ou de] sa situation
    à l’égard du Statut de la Cour... » (Demande en revision de l’arrêt du
    11 juillet 1996 en l’affaire relative à l’Application de la convention
    pour la prévention et la répression du crime de génocide (Bosnie-
    Herzégovine c. Yougoslavie), exceptions préliminaires (Yougoslavie
    c. Bosnie-Herzégovine), arrêt, C.I.J. Recueil 2003, p. 31, par. 71).

b) La situation de la RFY à l’égard du Statut de la CIJ, à la date à
   laquelle la Croatie a déposé sa requête en l’espèce, ressort de
   l’Annuaire de la Cour. La liste des Etats Membres des Nations Unies
   (admis à ester devant la Cour en leur qualité de membres de l’Orga-
   nisation) incluait en effet la « Yougoslavie » (C.I.J. Annuaire 1998-
   1999, no 53, p. 74). Ce volume des Annuaires couvre la période allant
   du 1er août 1998 au 31 juillet 1999. La RFSY — dissoute en 1991-
   1992 — n’existant plus à cette époque, le seul Etat que la Cour pou-
   vait viser sous le nom de « Yougoslavie » était la RFY. Par consé-
   quent, selon l’Annuaire de la CIJ, la République de Croatie — éga-
   lement Membre des Nations Unies à cette époque (depuis le 22 mai
   1992) — était en droit d’introduire une instance contre la RFY le
   2 juillet 1999.

   3. Enfin, dans un document officiel publié par le service d’information
des Nations Unies le 1er juin 1993, la « Yougoslavie » figure sur la liste des
« Etats Membres des Nations Unies » (note no 27/Rev.1).


                     2. COMPÉTENCE RATIONE MATERIAE
a) Les deux Parties en l’espèce, le demandeur et le défendeur, étaient
     parties à la convention sur le génocide, sans aucune réserve, le 2 juillet
     1999 — date à laquelle le Gouvernement de la République de Croatie
     introduisit contre la République fédérale de Yougoslavie une instance
     portant sur un différend relatif à des violations alléguées de la conven-
     tion pour la prévention et la répression du crime de génocide (ci-
     après, la « convention sur le génocide »).
b) La RFSY était partie à la convention sur le génocide depuis son en-
     trée en vigueur, le 12 janvier 1951, car elle l’avait signée le 11 décembre
     1948 et avait déposé son instrument de ratification le 29 août 1950
     (Droits de l’homme, statut des instruments internationaux, Nations
     Unies, doc. ST/HR/8, 1987, p. 178).
   4. A la suite de la désintégration de la RFSY, la République de Croa-
tie devint un Etat indépendant le 8 octobre 1991. Bien que souhaitant de
manière générale conserver les droits et obligations internationales de
l’ancienne Fédération et assumer la responsabilité des relations interna-
tionales relativement au territoire croate, elle préféra considérer indivi-
duellement les différents traités conclus par la RFSY pour décider d’y

                                                                            142

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. VUKAS)             551

succéder ou non. En conséquence, elle notifia le 12 octobre 1992 au
Secrétaire général de l’Organisation des Nations Unies (dépositaire de la
convention sur le génocide) sa décision de succéder à la convention sur le
génocide ratifiée (sans aucune réserve) par la RFSY. Toutefois, elle pré-
cisait dans sa notification au Secrétaire général (http ://treaties.un.org/
pages/showActionDetails.aspx ?objid=0800000280028171) que, conformé-
ment à la pratique internationale, la succession de la Croatie devait
rétroagir au 8 octobre 1991 — date à laquelle elle avait accédé à l’indé-
pendance et assumé la responsabilité de ses relations internationales. La
succession de la République de Croatie à l’égard de la convention sur le
génocide n’a en aucune manière été contestée ni restreinte depuis cette
notification.
c) Au cours du processus de dissolution de la RFSY, deux républiques,
   membres de l’ancienne fédération — le Monténégro et la Serbie —,
   s’unirent pour former la République fédérale de Yougoslavie le
   27 avril 1992 et demandèrent à être considérées comme assurant la
   continuité « de l’Etat et de la personnalité juridique et politique inter-
   nationale de la République fédérative socialiste de Yougoslavie »
   (Nations Unies, doc. A/46/915, annexe II, 1re partie). Le contenu de
   cette déclaration de l’organe compétent de la RFY (l’Assemblée
   nationale de la République de Serbie et l’Assemblée de la République
   du Monténégro) fut officiellement consigné dans la note du 27 avril
   1992 adressée au Secrétaire général de l’Organisation des Nations
   Unies (dépositaire de la convention sur le génocide) par la mission
   permanente de la Yougoslavie :
       « Dans le strict respect de la continuité de la personnalité interna-
    tionale de la Yougoslavie, la République fédérale de Yougoslavie
    continuera à exercer tous les droits conférés à la République fédéra-
    tive socialiste de Yougoslavie et à s’acquitter de toutes les obliga-
    tions assumées par cette dernière dans les relations internationales, y
    compris en ce qui concerne son appartenance à toutes les organisa-
    tions internationales et sa participation à tous les traités internatio-
    naux que la Yougoslavie a ratifiés ou auxquels elle a adhéré. »
    (Nations Unies, doc. A/46/915, annexe I.)
   5. La déclaration et la note susmentionnées confirment donc que la
RFY est devenue partie à la convention sur le génocide en qualité de suc-
cesseur de la RFSY. Elle l’est devenue sans réserve, exactement comme la
RFSY avant elle, et tel était son statut à l’égard de la convention le
2 juillet 1999, date à laquelle la Croatie déposa sa requête.
   6. Tous les actes qu’effectua ensuite la RFY, en 2001, en relation avec
la convention sur le génocide (le rejet des effets de la déclaration de 1992,
la nouvelle notification d’adhésion, et aussi la réserve à l’article IX
de la Convention) ne peuvent avoir le moindre effet en ce qui concerne
la compétence ratione materiae de la Cour en l’espèce à l’égard de
la RFY.

                                                                         143

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. VUKAS)             552

       3. EXCEPTION PRÉLIMINAIRE À LA COMPÉTENCE DE LA COUR
                 ET À LA RECEVABILITÉ RATIONE TEMPORIS


a) La première raison qu’avance la Serbie concernant les limites de la
   compétence ratione temporis de la Cour repose sur l’application de
   la convention sur le génocide entre la RFY et la Croatie. Selon le
   conseil de la Serbie, on ne saurait considérer la convention sur
   le génocide comme entrée en vigueur entre la RFY et la Croatie avant
   le 27 avril 1992 (CR 2008/9, p. 13 (Zimmermann)).

   7. Cependant, l’application au défendeur de la convention sur le géno-
cide avant le 27 avril 1992 n’est pas régie par la déclaration de succession
de la RFY s’agissant de la Convention ratifiée par la RFSY, ni par la
notification de succession de la République de Croatie, ni par la relation
entre ces deux Etats nouvellement parties à la convention sur le génocide.

   8. La Convention était applicable à la Croatie ainsi qu’au Monténégro
et à la Serbie bien avant le 27 avril 1992, puisque ses dispositions avaient
été incorporées dans le droit interne yougoslave dès 1951. Le para-
graphe 2 de l’article 210 de la Constitution de la RFSY de 1974
disposait que : « [l]es traités internationaux qui ont été promulgués
doivent être appliqués directement par les tribunaux » (« La Constitution
de la République fédérative socialiste de Yougoslavie », Jugoslovenski
pregled, Belgrade, 1989, p. 107 [traduction du Greffe]). Par consé-
quent, toutes les personnes physiques et morales, et tous les organes
de l’Etat et des unités fédérées de Yougoslavie (Bosnie-Herzégovine,
Croatie, Macédoine, Monténégro, Serbie et Slovénie) avaient l’obliga-
tion de respecter la Convention.
   9. Depuis la dissolution de la République fédérale de Yougoslavie en
2006, il est encore plus clair que le défendeur et la République socialiste
de Serbie au sein de la République fédérative socialiste de Yougoslavie
sont en fait un seul et même sujet. Compte tenu de la dissolution de la
RFY, la Croatie confirma que l’instance qu’elle avait introduite le 2 juillet
1999 « se poursui[vai]t à l’encontre de la République de Serbie en tant que
Partie défenderesse ». Toutefois, l’agent de la Croatie indiquait que cette
conclusion s’entendait « sans préjudice de l’éventuelle responsabilité de la
République du Monténégro et de la possibilité que soit introduite une
instance distincte contre celle-ci » (lettre de l’agent de la Croatie en date
du 15 mai 2008 ; arrêt, par. 30).
b) La seconde raison qu’invoque la Serbie pour contester la compétence
    de la Cour et la recevabilité ratione temporis est que, selon elle, « la
    convention sur le génocide, y compris la clause juridictionnelle conte-
    nue à l’article IX, ne saurait s’appliquer aux actes intervenus avant
    que celle-ci n’ait commencé à exister en tant qu’Etat » et ne pouvait
    donc pas la lier avant le 27 avril 1992 (CR 2008/9, p. 13-14 (Zimmer-
    mann)).

                                                                         144

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. VUKAS)             553

  10. J’ai deux remarques à faire sur cette objection de la Serbie. La pre-
mière concerne la date à laquelle celle-ci a commencé à exister en tant
qu’Etat, et la seconde porte sur la nature des actes pertinents et la date à
laquelle ils se sont produits.
b) i) Le 27 avril 1992 n’est pas la date à laquelle « la Serbie a commencé
      à exister en tant qu’Etat ». C’est la date à laquelle deux anciennes
      républiques yougoslaves — le Monténégro et la Serbie — ont offi-
      ciellement constitué l’Etat appelé « République fédérale de You-
      goslavie ». Mais la Serbie était un Etat bien avant cette date.
   11. Comme je l’ai déjà dit, la Serbie était l’une des républiques you-
goslaves. Bien que qualifiées d’« Etats » dans la Constitution fédérale de
la RFSY (art. 3), les six républiques étaient des unités fédérales compo-
sant la Fédération yougoslave. La situation changea toutefois dans les
années quatre-vingt-dix. Comme il est indiqué au paragraphe 43 du pré-
sent arrêt, « [a]u début des années quatre-vingt-dix, la RFSY ... com-
mença à se désintégrer ». Cette désintégration était le résultat non seule-
ment de divergences dans la manière d’envisager l’avenir de la Yougo-
slavie, mais surtout de l’usage de la force à l’encontre de deux de ses
unités constituantes — la Slovénie et la Croatie. En conséquence, la
Croatie et la Slovénie déclarèrent leur indépendance le 25 juin 1991, sui-
vies par la Macédoine le 17 septembre 1991 et la Bosnie-Herzégovine le
19 octobre 1991. Compte tenu de ces événements, la commission d’arbi-
trage — organe spécialisé créé dans le cadre de la Conférence sur la Yougo-
slavie (convoquée par la Communauté européenne) — conclut, le
29 novembre 1991, que « la République fédérative socialiste de Yougo-
slavie [était] en train de se dissoudre » (avis no 1, adopté le 29 novembre
1991 et rendu public le 7 décembre 1991 ; International Legal Materials,
vol. 31, 1992, p. 1497 [traduction du Greffe]).
   12. La commission d’arbitrage concluait que la RFSY était « en train
de se dissoudre » parce qu’elle estimait que « les organes essentiels de la
Fédération ... ne remplissaient plus les critères de participation et de
représentativité inhérents à un Etat fédéral » et constatait que « le recours
à la force avait conduit au conflit armé entre les différents éléments de la
Fédération, causant la mort de milliers de personnes... » (ibid., p. 1496-
1497 [traduction du Greffe]).
   13. Prenant acte de la décision prise par quatre anciennes républiques
yougoslaves de proclamer et de défendre leur indépendance, la Commu-
nauté européenne décida de jouer un rôle actif dans la reconnaissance de
nouveaux Etats sur le territoire de la RFSY en dissolution. Le 16 dé-
cembre 1991, le conseil des Communautés européennes adopta deux
instruments contenant des directives ou conditions applicables à la
reconnaissance de nouveaux Etats en Europe de l’Est : la déclaration
sur « les lignes directrices sur la reconnaissance de nouveaux Etats en
Europe orientale et en Union soviétique », et la déclaration sur la
Yougoslavie (ibid., p. 1485-1487 [traduction du Greffe]). Quatre des
anciennes républiques de la RFSY demandèrent aux Etats membres

                                                                         145

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. VUKAS)           554

de la Communauté européenne de les reconnaître en tant qu’Etats indé-
pendants. La Bosnie-Herzégovine, la Croatie, la Macédoine et la Slovénie
furent jugées réunir les conditions de reconnaissance de nouveaux Etats
énoncées dans les deux instruments susmentionnés. En conséquence, ces
anciennes républiques yougoslaves furent reconnues en tant qu’Etats
indépendants par les Etats européens à la mi-janvier 1992, puis par des
Etats de toutes les autres régions.
   14. A l’égard de la Bosnie-Herzégovine toutefois, la commission jugea
qu’il y avait lieu de clarifier, éventuellement par un référendum, la
volonté des peuples de cette république de se constituer en un Etat sou-
verain et indépendant. Le référendum proposé eut lieu les 29 février et
1er mars 1992 et il contribua au déclenchement de la guerre en Bosnie-
Herzégovine.
   15. Deux républiques de l’ancienne RFSY — le Monténégro et la Ser-
bie — ne mirent pas en œuvre la procédure établie par la Communauté
européenne pour se faire reconnaître en tant qu’Etats indépendants. Leur
vœu était d’être considérées comme assurant la continuité « de l’Etat et de
la personnalité juridique et politique internationale de la République
fédérative socialiste de Yougoslavie » (Nations Unies, doc. A/46/915,
annexe II).
   16. Cette décision politique de la Serbie de ne pas se proclamer indé-
pendante et de ne pas demander sa reconnaissance par la Communauté
européenne ne signifie pas, cependant, qu’elle n’ait pas possédé pendant
ce temps les caractéristiques d’un Etat souverain. Je ne vais pas analyser
ici l’étendue du contrôle qu’exerçait le Gouvernement serbe (dirigé par
M. Slobodan Milošević) sur les organes qui subsistaient de la RFSY et
sur son armée, mais il est hors de doute qu’aucun pouvoir ne limitait
l’exercice par la Serbie d’une autorité souveraine sur sa population et son
territoire. La Serbie était donc un Etat, mais qui ne chercha pas à être
reconnu comme tel par la communauté internationale pour des raisons
politiques : comme je l’ai dit, elle voulait être considérée comme assurant
la continuité « de la personnalité juridique et politique internationale de
la République fédérative socialiste de Yougoslavie ». La Serbie fut aidée
dans cette entreprise par le Monténégro, et ces deux anciennes républi-
ques yougoslaves se constituèrent, le 27 avril 1992, en République fédé-
rale de Yougoslavie (voir arrêt, par. 99).
   17. Quoi qu’il en soit, il convient de souligner que, même pendant la
période précédant la création de la RFY, la Serbie avait l’obligation de
prévenir et de réprimer le crime de génocide, puisque à cette époque les
dispositions de la convention sur le génocide faisaient partie, depuis de
longues années déjà, du droit international général coutumier de carac-
tère impératif (jus cogens).
b) ii) L’argument principal de la Serbie concernant le défaut de compé-
       tence ratione temporis de la Cour est que les actes ou omissions
       antérieurs à la naissance de la RFY (le 27 avril 1992) ne sauraient
       être attribués à celle-ci [exceptions préliminaires de la République

                                                                       146

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. VUKAS)             555

       fédérale de Yougoslavie, par. 4.1]. Outre les faits exposés ci-dessus
       concernant l’existence du défendeur (la Serbie) avant le 27 avril
       1992, l’élément principal qui s’oppose à cette affirmation tient à la
       nature de certains des « actes et omissions » qualifiés de génocide
       dans la Convention. En effet, seuls quelques-uns d’entre eux ont
       un caractère instantané, la plupart étant le résultat d’une activité
       criminelle de longue durée. Par exemple, selon l’alinéa c) de l’ar-
       ticle II de la Convention, le génocide est défini comme la « [s]oumis-
       sion intentionnelle du groupe à des conditions d’existence devant
       entraîner sa destruction physique totale ou partielle ». Les actes
       qui doivent être examinés en l’espèce datent dans leur majorité de
       1991. Mais les souffrances de milliers de personnes et les dispari-
       tions dans divers centres de détention se poursuivirent pendant
       des années. La naissance de la RFY, le 27 avril 1992, ne marqua ni
       le début ni la fin de nombreux actes de génocide.


c) Ayant examiné les diverses raisons avancées par la Serbie à l’appui de
   son exception préliminaire à la compétence de la Cour et à la receva-
   bilité rationae temporis, je ne peux que répéter ce qu’a dit la Cour, à
   savoir que « la convention sur le génocide ne contient aucune dispo-
   sition expresse limitant sa compétence ratione temporis » (arrêt,
   par. 123).


     4. EXCEPTION PRÉLIMINAIRE À LA RECEVABILITÉ DE PRÉTENTIONS
   CONCERNANT LA TRADUCTION DE CERTAINES PERSONNES EN JUSTICE,
   LA COMMUNICATION DE RENSEIGNEMENTS SUR LES CITOYENS CROATES
            DISPARUS ET LA RESTITUTION DE BIENS CULTURELS


   18. Tout en partageant les conclusions de la Cour rejetant cette excep-
tion préliminaire, je voudrais souligner l’importance majeure de l’une des
demandes de la Croatie, celle qui concerne la communication de rensei-
gnements sur les citoyens croates disparus. En effet, malgré la coopéra-
tion qui existe entre la Serbie et la Croatie concernant la localisation et
l’identification des personnes disparues, une demande de la Cour enjoi-
gnant à la Serbie de fournir toutes les informations à cet égard qui sont
de son ressort aurait un grand prix pour les citoyens croates disparus et
leurs familles.

                                               (Signé) Budislav VUKAS.




                                                                         147

